         Case 1:20-cv-08042-PKC Document 82
                                         77 Filed 11/17/20
                                                  11/09/20 Page 1 of 2


                                                         Application granted.
                                                         SO ORDERED.
 UNITED STATES DISTRICT COURT                            Dated: 11/17/2020
 SOUTHERN DISTRICT OF NEW YORK



  LINDA FAIRSTEIN,

                         Plaintiff,

                  -against-                          Civil Action No. 1:20-cv-08042 (PKC)

  NETFLIX, INC., AVA DUVERNAY, and
  ATTICA LOCKE,

                         Defendants.



    UNOPPOSED MOTION FOR LEAVE TO WITHDRAW AS COUNSEL BY
                    RACHEL S. LOUKONEN

       Please take notice, that the law firm of Cheffy Passidomo, P.A., upon the accompanying

Declaration of Rachael S. Loukonen, moves this Court before the Honorable P. Kevin Castel, at

the United States Courthouse for the Southern District of New York, located at 500 Pearl Street,

New York, NY 10007, pursuant to this Court’s Local Rule 1.4, for an Order permitting Rachel S.

Loukonen to withdraw as counsel for Plaintiff, Linda Fairstein.


                         CERTIFICATE OF GOOD FAITH CONFERENCE


       Pursuant to Local Rule 1.4, undersigned counsel conferred with opposing counsel and

confirmed that there is no opposition to the relief requested herein.




[13589-0001/3596086/1]                           1
         Case 1:20-cv-08042-PKC Document 82
                                         77 Filed 11/17/20
                                                  11/09/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 9, 2020, a true and correct copy of the foregoing was

filed and served by CM/ECF on all counsel or parties of record on the service list.


                                             Respectfully submitted,

                                             CHEFFY PASSIDOMO, P.A.


                                      By:    /s/ Rachel S. Loukonen
                                             Rachael S. Loukonen
                                             Florida Bar No. 668435
                                             821 Fifth Avenue South, Suite 201
                                             Naples, Florida 34102
                                             (239) 261-9300
                                             rloukonen@napleslaw.com

                                                     -and-

                                             NESENOFF & MILTENBERG, LLP

                                      By:    /s/ Andrew T. Miltenberg
                                             Andrew T. Miltenberg, Esq. (AM7006)
                                             Kara Gorycki (KG3519)
                                             363 Seventh Avenue, Fifth Floor
                                             New York, New York 10001
                                             (212) 736-4500
                                             amiltenberg@nmllplaw.com
                                             kgorycki@nmllplaw.com
                                             Attorneys for Plaintiff,




[13589-0001/3596086/1]                          2
